 


110 HRES 286 IH: Expressing that the House of Representatives supports the goals and ideals of the 1940 Air Terminal Museum and requests the President issue a proclamation recognizing the 1940 Air Terminal Museum as the 
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 286 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Culberson (for himself and Mr. Lampson) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
 
RESOLUTION 
Expressing that the House of Representatives supports the goals and ideals of the 1940 Air Terminal Museum and requests the President issue a proclamation recognizing the 1940 Air Terminal Museum as the National Museum of Civil Aviation. 
 
 
Whereas civil aviation is one of the most important technological developments of the last 100 years; 
Whereas commercial airlines have brought people and cultures together in ways not imagined before the dawn of civil aviation; 
Whereas business aviation is a vital resource to the American economy, providing free enterprise with an effective and efficient means of transportation; 
Whereas general aviation embodies a uniquely American freedom—the freedom to experience the world in 3 dimensions, see the grandeur of our country from an unparalleled vantage point, and enjoy the individual liberty to travel at will; 
Whereas civilian aviation promises tremendous technological advances and improvements in the 21st century; 
Whereas the dream of flight has captured the imagination of young people throughout its existence and continues to do so today, inspiring young people to dream and learn; 
Whereas our Nation enjoys many fine museums that preserve and showcase our important military aviation heritage and other museums that showcase aviation generally, but very few museums that strive to preserve and present our Nation’s rich and vibrant civil aviation heritage; and 
Whereas a grassroots coalition of citizens and businesses has formed the Houston Aeronautical Heritage Society, a nonprofit organization which is restoring one of the Nation’s last and best examples of art-deco airport architecture and operates the 1940 Air Terminal Museum, in Houston, Texas, the mission of which is to preserve and present our Nation’s rich and vibrant civil aviation heritage: Now, therefore, be it
 
That the House of Representatives—
(1)supports the goals and ideals of the 1940 Air Terminal Museum; and
(2)requests that the President issue a proclamation recognizing the 1940 Air Terminal Museum as the National Museum of Civil Aviation and calling upon the people of the United States to recognize the importance of all aspects of civil aviation to our Nation’s history and economy. 
 
